
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1245
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Tiahrt submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Value Added Tax is a massive tax increase that will
		  cripple families on fixed income and only further push back America’s economic
		  recovery.
	
	
		Whereas a Value Added Tax (VAT) is a sales tax imposed on
			 each stage of production, on each firm’s value added;
		Whereas a VAT is not a national sales tax (NST), a NST is
			 a Federal consumption tax collected only at the retail level by vendors;
		Whereas a VAT is a tax on the transfer of goods and
			 services at every stage of production;
		Whereas a VAT is ultimately hidden from the end
			 user;
		Whereas the VAT unfairly targets low and middle income
			 wage earners by assessing value on every production activity and passing the
			 cost on to the consumer;
		Whereas Americans have already been subject to one of the
			 highest tax increases in our Nation’s history as part of recently passed health
			 care reform;
		Whereas the VAT has been widely adopted by European
			 nations and is routinely cited as encouraging public spending at the cost of
			 private job creation;
		Whereas Denmark enacted a 9 percent VAT in 1962;
		Whereas Denmark’s VAT has surged to 25 percent in
			 2010;
		Whereas like Denmark, as the government’s thirst for
			 revenue increases, the VAT will be used to quench its thirst;
		Whereas the solution to America’s worsening government
			 fiscal outlook is not to increase taxes;
		Whereas the solution to America’s economic situation is to
			 cut spending; and
		Whereas Congress could get America’s economy back on track
			 by focusing on tax relief and simplification, liability reform, regulatory
			 reform, health care security, and energy independence: Now, therefore, be
			 it
		
	
		That the House of Representatives considers
			 the Value Added Tax a massive tax increase that will cripple families on fixed
			 income and only further push back America’s economic recovery.
		
